DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "wherein the restriction is disposed in the fluid flow path and is separate from the backward curved fan" in claims 1,9, and 17 is a relative term which renders the claim indefinite.  The term "and is separate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (US 2010/0060228) in view of Suwa et al. (US 2015/0219109).


Regarding claim 1,
Woodward discloses (Fig. 2):
A motor controller (Fig. 2, 10) configured to be coupled to a motor (16) that is coupled to a backward-curved fan (fan not shown, ¶0046, ¶0053, can accommodate any kind of fan having an inlet, an outlet, and a fluid flow path, ¶0021-¶0024), said motor controller (10) comprising a processor (not shown, ¶0052) coupled to a memory (not shown, ¶0067), said motor controller (10) is configured to operate the motor in a first operating mode (Fig. 12, 1202) in which the motor (16) rotates the backward-curved fan at a first speed (¶0079) in a first direction ( 1202) that causes a fluid to move from an inlet of a fluid flow path to an outlet of the fluid flow path (forward direction, ¶0079), and said motor controller is further configured to:
operate the motor in a restriction detection mode (starts when motor is rotating in first direction, Fig. 13, 1302) in which the motor rotates the backward-curved fan in a second direction (1312) that is opposite the first direction (¶0080);

determine that the torque is not within a predefined threshold range (1318); and

They do not disclose:
determine that a restriction exists in the fluid flow path in response to determining that the torque is not within the predefined threshold range wherein the restriction is disposed in the fluid flow path and is separate from the backward-curved fan.

However, Suwa teaches (Fig. 5):
determine that a restriction exists in the fluid flow path in response to determining that the torque is not within the predefined threshold range (¶0066, Step SD5) wherein the restriction is disposed in the fluid flow path and is separate from the backward-curved fan (¶0070).

Regarding claim 1, it would have been obvious to one of ordinary skill in the art to take the blower fan motor control system from Woodward that can run the fan backwards and forwards to measure the torque of the fan and figure out the correct direction to run a backward curved fan (¶0022-¶0024) and utilize the method from Suwa that can measure the torque of a fan motor in both directions and detect if a blockage or restriction in the fluid flow path exists (¶0070).  This would enable the system to determine the correct fan direction on top of monitoring the condition of the fan for deterioration or blockage which increases reliability.

Regarding claim 2,
Woodward discloses (Fig. 13):


Regarding claim 3,
Woodward discloses (Fig. 2):
wherein said motor controller (Fig. 2, 10) is coupled to a user interface component (Fig. 13, element 1318, Fig. 14, 60, 62, ¶0085), said motor controller is further configured to transmit, to the user interface component, an indication that a restriction in the fluid flow path has been detected (¶0080, when error is detected, ¶0085).

Regarding claim 4,
Woodward discloses (Fig. 14):
wherein said motor controller (Fig. 14, 10) is coupled to a user interface component (60, 62), said motor controller (10) is further configured to:
receive a signal from the user interface component (60, 62, ¶0083-¶0085) to activate the restriction detection mode (Fig. 13); and
operate the motor in the restriction detection mode (Fig. 13) in response to receiving the signal (user interface can command torque along with commanding other settings such as speed, ¶0084-¶0085).

Regarding claim 5,
Woodward discloses (Fig. 13):
further configured to operate the motor in the restriction detection mode (Fig. 13) during an initialization phase of the motor controller (when motor is being installed by OEM, ¶0076-¶0080).

Regarding claim 6,
Woodward discloses (Fig. 14):
wherein said motor controller (Fig. 14, 10) is coupled to a user interface component (60, 62), said motor controller (10) is further configured to:
receive a signal from the user interface component (60, 62, ¶0083-¶0085) to deactivate the motor (when being powered off, for example, ¶0008);
operate the motor in the restriction detection mode (Fig. 13) in response to receiving the signal from the user interface component (60, 62, user interface can command torque along with commanding other settings such as speed, ¶0084-¶0085); and
deactivate the motor after operating the motor in the restriction detection mode (can turn motor off again, ¶0008, ¶0084-¶0085).

Regarding claim 7,
Woodward discloses (Fig. 13):
further configured to:
store a schedule (torque tables for example, date could be another parameter) for the restriction detection mode (Fig. 13) in said memory (¶0109); and
operate the motor in the restriction detection mode (Fig. 13) in accordance with the schedule (¶0109).

Regarding claim 9,
Woodward discloses (Fig. 2):

operating, by the motor controller (10), the motor in a restriction detection mode (starts when motor is rotating in first direction, Fig. 13, 1302) in which the motor rotates the backward-curved fan in a second direction (1312) that is opposite the first direction (¶0080);
determining, by the motor controller (10), a torque (1314) associated with the motor while the motor is rotating the backward-curved fan in the second direction (1314, ¶0080);
determining, by the motor controller (10), that the torque is not within a predefined threshold range stored in said memory (1318); and

They do not disclose:
determining, by the motor controller that a restriction exists in the fluid flow path in response to determining that the torque is not within the predefined threshold range wherein the restriction is disposed in the fluid flow path and is separate from the backward-curved fan.

However, Suwa teaches (Fig. 1):


Regarding claim 9, it would have been obvious to one of ordinary skill in the art to take the blower fan motor control system from Woodward that can run the fan backwards and forwards to measure the torque of the fan and figure out the correct direction to run a backward curved fan (¶0022-¶0024) and utilize the method from Suwa that can measure the torque of a fan motor in both directions and detect if a blockage or restriction in the fluid flow path exists (¶0070).  This would enable the system to determine the correct fan direction on top of monitoring the condition of the fan for deterioration or blockage which increases reliability.

Regarding claim 10,
Woodward discloses (Fig. 13):
further comprising operating the motor at the first speed (Fig. 13, 1316) in the restriction detection mode (¶0080, can sense and command speed).

Regarding claim 11,
Woodward discloses (Fig. 10):
wherein the motor controller (Fig. 2, 10) is coupled to a user interface component (Fig. 13, element 1318, Fig. 14, 60, 62, ¶0085), said method further comprising transmitting, transmit, to the user interface component, an indication that a restriction in the fluid flow path has been detected (¶0080, when error is detected, ¶0085).

Regarding claim 12,
Woodward discloses (Fig. 14):
wherein the motor controller (Fig. 14, 10) is coupled to a user interface component (60, 62), said method further comprising:
receiving a signal from the user interface component (60, 62, ¶0083-¶0085) to activate the restriction detection mode (Fig. 13); and
operating the motor in the restriction detection mode (Fig. 13) in response to receiving the signal (user interface can command torque along with commanding other settings such as speed, ¶0084-¶0085).

Regarding claim 13,
Woodward discloses (Fig. 13):
further comprising operating the motor in the restriction detection mode (Fig. 13) during an initialization phase of the motor controller (when motor is being installed by OEM, ¶0076-¶0080).

Regarding claim 14,
Woodward discloses (Fig. 14):
wherein the motor controller (Fig. 14, 10) is coupled to a user interface component (60, 62), said method further comprising:
receiving a signal from the user interface component (60, 62, ¶0083-¶0085) to deactivate the motor (when being powered off, for example, ¶0008);

deactivating the motor after operating the motor in the restriction detection mode (can turn motor off again, ¶0008, ¶0084-¶0085).

Regarding claim 15,
Woodward discloses (Fig. 13):
further comprising:
storing a schedule (torque tables for example, date could be another parameter) for the restriction detection mode (Fig. 13) in said memory (¶0109); and
operating the motor in the restriction detection mode (Fig. 13) in accordance with the schedule (¶0109).

Regarding claim 17,
Woodward discloses (Fig. 13):
A non-transitory computer-readable storage medium (not shown, ¶0067) having processor-executable instructions (not shown, ¶0052) stored thereon, wherein when executed by a motor controller (Fig. 2, 10) that is configured to be coupled to a motor (16) and is coupled to a backward-curved fan (fan not shown, ¶0046, ¶0053, can accommodate any kind of fan having an inlet, an outlet, and a fluid flow path, ¶0021-¶0024), wherein the motor controller (10) includes a processor (not shown, ¶0052) coupled to a memory (not shown, ¶0067) and is configured to operate the motor in a first operating mode (Fig. 12, 1202) in which the motor (16) rotates the backward-curved fan at a first speed (¶0079) in a first direction ( 1202) that causes a fluid to move from an inlet of a fluid flow path to an 
operate the motor in a restriction detection mode (starts when motor is rotating in first direction, Fig. 13, 1302) in which the motor rotates the backward-curved fan at a second speed (1312, 1316);
determine a torque associated with the motor while the motor is rotating the backward-curved fan at the second speed (1314);
determine that the torque is not within a predefined threshold range stored in the memory (1318); and

They do not disclose:
determine that a restriction exists in the fluid flow path in response to determining that the torque is not within the predefined threshold range wherein the restriction is disposed in the fluid flow path and is separate from the backward-curved fan.

However, Suwa teaches (Fig. 5):
determine that a restriction exists in the fluid flow path in response to determining that the torque is not within the predefined threshold range (¶0066, Step SD5) wherein the restriction is disposed in the fluid flow path and is separate from the backward-curved fan (¶0070).

Regarding claim 17, it would have been obvious to one of ordinary skill in the art to take the blower fan motor control system from Woodward that can run the fan backwards and forwards to measure the torque of the fan and figure out the correct direction to run a backward curved fan (¶0022-¶0024) and utilize the method from Suwa that can measure the torque of a fan motor in both directions 

Regarding claim 18,
Woodward discloses (Fig. 13):
wherein said instructions additionally cause the motor controller to operate the motor in a second direction (Fig. 13, 1312) that is opposite the first direction (1302) in the restriction detection mode (Fig. 13, ¶0080).

Regarding claim 19,
Woodward discloses (Fig. 14):
wherein the motor controller (Fig. 14, 10) is coupled to a user interface component (60, 62), said instructions additionally cause the motor controller (10) to transmit, to the user interface component (60, 62), an indication that a restriction in the fluid flow path has been detected (¶0080, when error is detected, ¶0085).

Regarding claim 20,
Woodward discloses (Fig. 13):
motor controller (Fig. 2, 10) is coupled to a user interface component (Fig. 13, element 1318, Fig. 14, 60, 62, ¶0085), and said instructions additionally cause the motor controller to:
receive a signal from the user interface component (60, 62, ¶0083-¶0085) to activate the restriction detection mode (60, 62, user interface can command torque along with commanding other settings such as speed, ¶0084-¶0085); and
.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (US 2010/0060228) and Suwa et al. (US 2015/0219109) as applied to claims 1 and 9, and in further view of Jeung et al. (US 2010/0256821).

Regarding claim 8,
Woodward discloses (Fig. 13):
to operate the backward-curved fan (fan not shown, ¶0046, ¶0053, can accommodate any kind of fan having an inlet, an outlet, and a fluid flow path, ¶0021-¶0024) in the second direction (1312) at the first speed (Fig. 13, 1316, ¶0080);

Woodward does not disclose: further configured to determine the torque by: 
sensing a current that is used by the motor and
multiply the current by a predefined conversion factor.

However, Jeung teaches (Fig. 6A): further configured to determine the torque (¶0080) by: sensing a current (Fig. 6A, 670) that is used by the motor (610) multiply the current by a predefined conversion factor (¶0080).

Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor controller from Woodward that is used 

Regarding claim 16,
Woodward discloses (Fig. 13):
to operate the backward-curved fan (fan not shown, ¶0020, ¶0046, ¶0053, can accommodate any kind of fan having an inlet, an outlet, and a fluid flow path, ¶0021-¶0024) in the second direction (1312) at the first speed (Fig. 13, 1316, ¶0080);

Woodward does not disclose:
further comprising determining the torque by:
sensing a current that is used by the motor

multiply the current by a predefined conversion factor.

However, Jeung teaches (Fig. 6A): further comprising determining the torque (¶0080) by: sensing a current (Fig. 6A, 670) that is used by the motor (610) multiply the current by a predefined conversion factor (¶0080).

Regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor controller from Woodward that is used . 

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 1,9, and 17, there is not disclosure about the fluid flow path being separate from the backward-curved fan and is thus not enabled.  Examiner is maintaining the 112 rejection for claims 1, 9, and 17.
Regarding applicant’s arguments pertaining to claims 1-7, 9-15, and 17-20, applicant argues that Woodward does not disclose the claimed limitation “determine that a restriction exists in the fluid flow path in response to determining that the torque is not within the predefined threshold range, wherein the restriction is disposed in the fluid flow path and is separate from the backward-curved fan.”
Applicant argues that ¶0080 from Woodward does not teach determining a blockage because Woodward determines there is an error when the torque is out of range.
Examiner agrees with applicant and as such, has included the Suwa reference to teach how a restriction in the fluid flow path could be detected from measuring the torque.  As such, Examiner believes the 103 rejection over Woodward (US 2010/0060228) in view of Suwa et al. (US 2015/0219109) to be obvious to one of ordinary skill in the art because Woodward teaches a backward curved fan and running the fan in both directions and measuring the torque to figure out the correct direction ¶0021-¶0024 and Suwa teaches finding out there is a restriction after measuring the torque by running the motor in both directions as well, ¶0066, ¶0070. 

Regarding applicant’s arguments pertaining to dependent claims 2-7, 10-15, and 18-20, they are rejected for the same reasons as claim 1 above.
Regarding applicant’s arguments pertaining to claims 8 and 16, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846